Citation Nr: 0403008	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  97-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include on the basis that death resulted 
from tobacco use during service.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from January 1942 to January 
1946.  He died in November 1995.  The appellant is his 
surviving spouse.  

The current appeal arises from a June 1996 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, wherein the RO denied entitlement to service 
connection for the cause of the veteran's death, reasoning 
that the claim was not well grounded.  That determination was 
timely appealed, and the appellant was provided a Statement 
of the Case in October 1996.  In subsequent a Supplemental 
Statement of the Case (SSOC) issued in January 1997, the RO 
denied entitlement to service connection for the cause of the 
veteran's death secondary to cigarette smoking.  In a 
November 1997 SSOC, the RO again denied entitlement to 
service connection for the cause of the veteran's death, 
reasoning that the claim was not well grounded.  


REMAND

In essence, a remand is required in this case in order to 
address due process matters and to undertake additional 
evidentiary development.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096, substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The VCAA and its implementing regulations eliminated the 
requirement of a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As to the specific claim on appeal, the Board points out that 
the aspect of the appellant's cause of death claim which 
pertains to tobacco use requires a remand so that the proper 
legal criteria may be applied to the case.  The appellant 
initially claimed that the veteran's death might have been 
related to the use of tobacco products in her August 1996 
Notice of Disagreement.  The RO clearly recognized this 
theory of entitlement, as it was specifically addressed in 
the January 1997 SSOC, which adjudicated a claim of 
entitlement to service connection for the cause of the 
veteran's death for lung cancer, as secondary to cigarette 
smoking.  However, at that time, no laws, regulations or 
precedent opinions specifically relating to that theory of 
tobacco use were provided in the SSOC.  During 1997, the RO 
requested additional evidence relating to this theory of 
entitlement from the appellant, and she supplied that 
evidence to the extent available. 

Following the issuance of a November 1997 SSOC, essentially 
no action was taken as to the claim until January 2003, when 
the RO notified that appellant of the provisions of the VCAA, 
as discussed herein, and indicated that they were reviewing 
the claim of entitlement to service connection for the cause 
of the veteran's death due to smoking.  Thereafter, in a May 
2003 SSOC, the RO adjudicated a claim of entitlement to 
service connection for the cause of the veteran's death and 
provided her with the regulatory provisions of 38 C.F.R. 
§ 3.300, pertaining to claims based on the effects of tobacco 
products filed after June 9, 1998.  However, the record 
reflects that the appellant filed her claim prior to that 
date, and the law affecting such claims substantially changed 
after June 9, 1998. 

Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service; however, this law is only applicable 
to claims filed after June 9, 1998, and, as the appellant 
filed her claim prior to that date, is inapplicable to this 
case.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2003).

By its terms, 38 U.S.C. § 1103(a) is applicable only to 
claims filed after June 9, 1998.  Because the appellant filed 
her claim for service connection for the cause of the 
veteran's death based on tobacco use/nicotine dependence 
prior to that time, the statute does not apply in her case, 
and prior General Counsel opinions permitting service 
connection based upon tobacco use during service apply.   In 
1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary of Health to the General Counsel in which the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14 from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
opinion of the Under Secretary for Health, the answer to all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with that medical 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.

Accordingly, the appellant must be notified of the proper 
legal criteria which are applicable to her claim, (i.e., the 
pre June 8, 1998 criteria), and the claim must be adjudicated 
under this legal standard.   

Furthermore, inasmuch as the claim must be remanded in 
accordance with due process concerns, the Board also feels 
that additional evidentiary development is warranted.  The 
presence of nicotine dependence is a medical question.  
Parker v. Principi, 15 Vet. App.407 ( 2002).  In the case at 
hand, there is currently no diagnosis of nicotine dependence 
of record.  Review of the veteran's service medical records 
does not disclose mention tobacco use or diagnosis of 
nicotine dependence.  However, medical records document a 
"history of tobacco abuse of more than 50-pack-years," and 
a tobacco history questionnaire completed by the appellant 
indicates that the veteran smoked prior to service and during 
service, and did not quit until several months prior to his 
death.  Accordingly, the Board believes that a review of the 
file by a physician in order to address the matters raised 
under VAOPGCPREC 19-97 would prove helpful.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on 
her part. 

1.  The RO must also review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 has been 
accomplished, consistent with subsequent 
authority, and should also furnish the 
appellant with the proper legal criteria 
governing her claim of entitlement to 
service connection for the cause of the 
veteran's death, based upon the use of 
tobacco products.  

2.  Then, the RO should forward the claims 
folder for review by a VA physician in order 
to address the critical questions in this 
case.  The following opinions are requested: 
(1) is a diagnosis of nicotine dependence 
appropriate in the veteran's case; (2) if 
so, is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the veteran acquired his dependence 
upon nicotine in service; and (3) may 
nicotine dependence, which arose during 
service, be considered the proximate cause 
of his death due to pulmonary carcinoma?

3.  After completing any further 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim of entitlement to service connection 
for the cause of the veteran's death, also 
claimed on the basis of tobacco use, in 
light of all pertinent evidence and legal 
authority, as discussed herein.  

4.  If the benefit sought on appeal remains 
denied, the RO must furnish to the appellant 
an appropriate Supplemental Statement of the 
Case (to specifically include citation to 
and discussion of the proper legal criteria 
governing the claim, as discussed herein) 
and afford her the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


